DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-9, 11-13, 17, 19-21, 23-24 of U.S. Patent No. 11,130,235 in view of Asahara et al. (US 2018/0215040 A1), and further in view of Tian et al. (US 2016/0325432 A1), Hutcheson et al. (US 2008/0105481 A1), and Brisson (US 2017/0095301 A1).
Regarding claim 1 of the instant application, the patented application teaches:
A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 
commanding a robot to operate in an autonomous work mode in a first work area (see claims 1 and 13); 
commanding the robot to operate in a travel mode, wherein in the travel mode, the robot stows the articulated arm in a stowed state and moves in a statically-balanced travel pose (see claims 1, 8, 13, and 20).
The claims of the patented application do not explicitly teach the autonomous work mode allowing articulation of an articulated arm of the robot in a deployed state; commanding the robot to cease operation in the autonomous work mode in the first work area and commanding the robot to operate in a travel mode to move from the first work area to a second work area. 
However, Asahara discloses the autonomous work mode allowing articulation of an articulated arm of the robot in a deployed state (see at least Fig. 1, [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622.”) a plurality of task programs that can be prepared in advance for the robot to perform (see para. [0042]) and the robot exits the first work area after completing task in the first work area (para. [0042], “a task of entering the work area 601 from the entrance/exit 603, moving while avoiding the table 611, grasping a conveyance object 613 placed on the shelf 612, and going back to the entrance/exit 603 is given to the moving robot 100.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application to command the robot to travel to a second area, in order to complete a next task in the second area as assigned by a user.

Regarding claim 11 of the instant application, the patented application teaches:
A robot (see claims 13) comprising: 
an articulated arm having an end-effector (see claims 7 and 19); 
a body (see claims 1 and 13) comprising: 
a first body portion coupled to the articulated arm opposite the end- effector (see claims 1, 7, 13, and 19); and 
a second body portion coupled to the first body portion opposite the articulated arm, the coupling of the first body portion to the second body portion enabling the first body portion to rotate with respect to the second body portion; two or more drive wheels coupled to the second body portion (see claims 1, 5, 13, and 17); and 
a controller configured to perform operations (see claims 1 and 13) comprising: 
commanding the robot to operate in an autonomous work mode in a first work area (see claims 1 and 13);
commanding the robot to operate in a travel mode, wherein in the travel mode, stowing the articulated arm in a stowed state and moving in a statically-balanced travel pose (see claims 1, 8, 13, and 20).
The claims of the patented application do not explicitly teach the autonomous work mode allowing articulation of an articulated arm of the robot in a deployed state; commanding the robot to cease operation in the autonomous work mode in the first work area and commanding the robot to operate in a travel mode to move from the first work area to a second work area. 
However, Asahara discloses the autonomous work mode allowing articulation of an articulated arm of the robot in a deployed state (see at least Fig. 1, [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622.”) a plurality of task programs that can be prepared in advance for the robot to perform (see para. [0042]) and the robot exits the first work area after completing task in the first work area (para. [0042], “a task of entering the work area 601 from the entrance/exit 603, moving while avoiding the table 611, grasping a conveyance object 613 placed on the shelf 612, and going back to the entrance/exit 603 is given to the moving robot 100.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application to command the robot to travel to a second area, in order to complete a next task in the second area as assigned by a user.

Regarding claim 2 and similarly cited claim 12 of the instant application, the patented application teaches:
wherein the operations further comprise commanding the robot to operate in the autonomous work mode in the second work area (see claims 12 and 24).

Regarding claim 3 and similarly cited claim 13 of the instant application, the patented application does not teach: wherein the autonomous work mode causes the robot to: identify a box within a range of motion of the articulated arm; engage the box with the articulated arm for transport; and transport the box to a destination.
However, Asahara teaches wherein the autonomous work mode causes the robot to: 
identify a box ([0062], [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622…When the operation amount of the arm part 120 has reached 20 m before this operation is completed, the moving robot 100 executes the termination processing program 243 at this stage.”); 
engage the box with the articulated arm for transport ([0063], “operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622.”); and 
transport the box to a destination ([0063], “After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application, as modified by Asahara to identify a box, engage the box with the articulated arm, and transport the box to a destination, in order for the robot to complete its assigned operation. 
Asahara fails to specifically teach identifying the box within a range of motion of the articulated arm. 
However, in the same field of endeavor, Tian teaches identifying a box within a range of motion of the articulated arm ([0003], “The processors may determine or predict a presence of an external object within a manipulation range of the manipulation arm using the data acquired by the one or more area sensors. The processors may respond to a determination of the external body being, or being predicted to be, within the manipulation range by controlling one or more of the manipulation arm or the manipulation platform.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application, as modified by Asahara to identifying a box within a range of motion of the articulated arm, as taught by Tian. Such modification allows the robot to efficiently pick up the box without posing dangers to surrounding beings. 

Regarding claim 4 and similarly cited claim 14 of the instant application, the patente application does not teach wherein the operations further comprise commanding the robot to operate in the autonomous work mode in response to detecting that the robot is proximate to at least one of a stack of boxes or box conveyor.
However, Asahara further teaches wherein the operations further comprise commanding the robot to operate in the autonomous work mode in response to detecting that the robot is proximate to at least one of a stack of boxes or box conveyor ([0062], [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622…When the operation amount of the arm part 120 has reached 20 m before this operation is completed, the moving robot 100 executes the termination processing program 243 at this stage.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application, as modified by Asahara to operate in the robot in autonomous work mode when the robot is proximate to the boxes, in order for the robot to complete its assigned operation. 
Yet, Asahara fails to specifically teach detecting the at least one of a stack of boxes or box conveyer within a range of motion of the articulated arm.
However, Tian teaches detecting one of a stack of boxes within a range of motion of the articulated arm ([0003], “The processors may determine or predict a presence of an external object within a manipulation range of the manipulation arm using the data acquired by the one or more area sensors. The processors may respond to a determination of the external body being, or being predicted to be, within the manipulation range by controlling one or more of the manipulation arm or the manipulation platform.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application, as modified by Asahara, to detecting a box within a range of motion of the articulated arm, as taught by Tian. Such modification allows the robot to efficiently pick up the box without posing dangers to surrounding beings. 

	Regarding claim 5 and similarly cited claim 15 of the instant application, the patented application and Asahara do not specifically teach wherein the articulated arm lowers a center of mass for the robot along a gravitational axis of the robot while in the stowed state. 
	However, Hutcheson teaches wherein the articulated arm lowers a center of mass for the robot along a gravitational axis of the robot while in the stowed state ([0015], “Accordingly, the proposed reconfigurable robot has a low center of mass, statically stable mode and a high center of mass, balancing mode. The robot can switch between modes by use of drive wheels and actuated joints. A control system autonomously changes between the modes and also provides balance when in the balancing mode. The robot is capable of transporting various payloads, including camera and weapon systems on a turret. The four-wheel low profile mode allows the robot to move quickly and stably, much like a traditional wheeled vehicle. The two-wheel high profile mode allows the robot to place its camera or weapon system at a high perch, thereby seeing over obstacles.”; Fig. 6 shows a transition between a low center of mass configuration as shown in Fig. 6a to a high center of mass configuration as shown in Fig. 6b, wherein when the front part 240 of the robot is lowered for full traveling, the center of mass of the robot is lowered in the direction of gravity/along the gravitational axis as seen in Fig. 6.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application, as modified by Asahara, to lower the center of mass along a gravitational axis when the articulated arm is lowered, as taught by Hutcheson. Such modification provides stability and balance to the robot when operating in certain configuration, as suggested by Hutcheson.  

Regarding claim 6 and similarly cited claim 16 of the instant application, the patented application does not specifically teach wherein the articulated arm is positioned along a body of the robot in a central location between drive wheels of the robot while in the stowed state. 
However, Asahara teaches wherein the articulated arm is positioned along a body of the robot in a central location between drive wheels of the robot while in a stowed state (Fig. 5, [0045], “Specifically, as shown in FIG. 5, even in a state in which the arm part 120 is grasping the conveyance object 613, it is required to contract the arm part 120 when the cart moves in such a way that the whole body of the moving robot 100 is within a columnar space having the height                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and the diameter                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    .”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application, as modified by Asahara, to position the articulated arm along a body of the robot in a central location between drive wheels of the robot while in a stowed state, in order to provide stability and balance for the robot while traveling. 

	Regarding claim 7 and similarly cited claim 17 of the instant application, the patented application teaches: 
	wherein the travel mode causes the robot to actuate an actuator associated with a joint of the articulated arm to hold the joint at an end of motion of a range of motion corresponding to the joint (see claims 8 and 20).

	Regarding claim 8 and similarly cited claim 18 of the instant application, the patented application teaches wherein the travel mode causes the robot to lock a joint of the articulated arm (see claims 8 and 20). 
	The patented application and Asahara do not teach software lock the joint. 
However, Brisson teaches software locking a joint of the articulated arm ([0046], “In other embodiments, the system may utilize software to achieve a remote center, such as described in U.S. Pat. No. 8,004,229, the entire contents of which are incorporated herein by reference. In a system having a software remote center, the processor calculates movement of the joints so as to pivot an intermediate portion of the instrument shaft about a calculated pivot point, as opposed to a pivot point defined by a mechanical constraint. By having the capability to compute software pivot points, different modes characterized by the compliance or stiffness of the system can be selectively implemented.”; [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of the patented application, as modified by Asahara, to software lock a joint of the articulated arm, as taught by Brisson, in order to prevent remaining joints from relying on the movement of the locked joints in a case that mechanical lock is used to lock the joints.   

	Regarding claim 9 and similarly cited claim 19 of the instant application, the patented application teaches:
wherein, when the articulated arm is in the stowed state, one or more actuators of the articulated arm are disabled (see claims 11 and 23).

Regarding claim 10 and similarly cited claim 20 of the instant application, the patented application teaches:
wherein the robot has a center of mass, the center of mass disposed further away from a work surface supporting the robot when the robot operates in the autonomous work mode than when the robot operates in the travel mode (see claims 9 and 21).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and similarly cited claim 16 recite the limitation of “wherein the articulated arm is positioned along a body of the robot in a central location between drive wheels of the robot while in the stowed state”. Based on the broadest reasonable interpretation of the claim language, it is unclear whether the articulated arm is in a central location between the drive wheels or the body of the robot is in a central location between the drive wheels while in the stowed state. Therefore, this limitation renders the claim unclear and indefinite.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 6, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara et al. (US 2018/0215040 A1). 
a.	Regarding claim 2, Asahara teaches:
A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations (Fig. 2, [0031], “A controller 200 is, for example, a CPU, and executes various operations related to the control of the moving robot 10 by transmitting or receiving information such as commands and sampling data to or from a driving wheel unit 210, an arm unit 220, a sensor unit 230, a memory 240, a tag reader 160 and the like.”) comprising: 
commanding a robot to operate in an autonomous work mode in a first work area (Fig. 3, [0041]-[0042]), the autonomous work mode allowing articulation of an articulated arm of the robot in a deployed state (Fig. 5, [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622. Then the moving robot 100 folds the arm part 120 in such a way that the total diameter of the moving robot 100 and the conveyance object 613 does not exceed the diameter in movement                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            .
                        
                    ” – This indicates that the arm part 120 is extended to grasp the conveyance object prior to folding it); 
commanding the robot to cease operation in the autonomous work mode in the first work area (Fig. 3, [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622. Then the moving robot 100 folds the arm part 120 in such a way that the total diameter of the moving robot 100 and the conveyance object 613 does not exceed the diameter in movement                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            …
                        
                     After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles, and then ends the execution of the task.”); and 
commanding the robot to operate in a travel mode to move ([0063], “After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles”) from the first work area to a second work area, wherein in the travel mode, the robot stows the articulated arm in a stowed state and moves in a statically-balanced travel pose (Fig. 5, [0045], “Specifically, as shown in FIG. 5, even in a state in which the arm part 120 is grasping the conveyance object 613, it is required to contract the arm part 120 when the cart moves in such a way that the whole body of the moving robot 100 is within a columnar space having the height                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and the diameter                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    .”; [0063], “Then the moving robot 100 folds the arm part 120 in such a way that the total diameter of the moving robot 100 and the conveyance object 613 does not exceed the diameter in movement                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            …
                        
                     After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles, and then ends the execution of the task.”).
Asahara discloses the claimed limitations as discussed above except for commanding the robot to travel from the first work area to a second work area. However, Asahara further discloses a plurality of task programs that can be prepared in advance for the robot to perform (see para. [0042]) and the robot exits the first work area after completing task in the first work area (para. [0042], “a task of entering the work area 601 from the entrance/exit 603, moving while avoiding the table 611, grasping a conveyance object 613 placed on the shelf 612, and going back to the entrance/exit 603 is given to the moving robot 100.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to command the robot to travel to a second area, in order to complete a next task in the second area as assigned by a user. 
	
	b.	Regarding claim 2 and similarly cited claim 12, Asahara further teaches wherein the operations further comprise commanding the robot to operate in the autonomous work mode in the first work area (Fig. 3, [0041]-[0042], [0063] “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622.”). 
	Asahara does not explicitly teach commanding the robot to operate in the autonomous work mode in the second work area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to operate the robot in the autonomous work mode in the second area, since it has been held that mere duplication of the essential working parts of a device, i.e. repeated autonomous operation in a second area, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	c.	Regarding claim 6 and similarly cited claim 16, Asahara further teaches wherein the articulated arm is positioned along a body of the robot in a central location between drive wheels of the robot while in a stowed state (Fig. 5, [0045], “Specifically, as shown in FIG. 5, even in a state in which the arm part 120 is grasping the conveyance object 613, it is required to contract the arm part 120 when the cart moves in such a way that the whole body of the moving robot 100 is within a columnar space having the height                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and the diameter                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    .”). 

	e.	Regarding claim 11, Asahara teaches:
A robot (Fig. 1, “moving robot 100”) comprising: 
an articulated arm having an end-effector (Fig. 1, [0033], “The arm unit 220 is provided in the arm part 120 and includes a drive circuit and an actuator 221 for driving the arms 121, 122, and 123 and the hand 124”); 
a body (Fig. 1, arm part 120) comprising: 
a first body portion coupled to the articulated arm opposite the end- effector (Fig. 1 shows the arm part 122 is coupled to arm part 123 opposite the end-effector 124); and 
a second body portion coupled to the first body portion opposite the articulated arm (Fig. 1 shows arm part 121 coupled to arm part 122 opposite of arm part 123), the coupling of the first body portion to the second body portion enabling the first body portion to rotate with respect to the second body portion ([0029], “The arm 121 has one end supported by the base 111 so as to be rotatable around the vertical axis. The arm 122 has one end supported by the other end of the arm 121 so as to be rotatable around the horizontal axis.”); 
two or more drive wheels coupled to the second body portion (Fig. 1 shows driving wheels 112 coupled to the base 111 which is coupled to the art part 121; and 
a controller (Fig. 2, [0031], “A controller 200 is, for example, a CPU, and executes various operations related to the control of the moving robot 10 by transmitting or receiving information such as commands and sampling data to or from a driving wheel unit 210, an arm unit 220, a sensor unit 230, a memory 240, a tag reader 160 and the like.”) configured to perform operations comprising: 
commanding the robot to operate in an autonomous work mode in a first work area, the autonomous work mode allowing articulation of the articulated arm in a deployed state (Fig. 5, [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622. Then the moving robot 100 folds the arm part 120 in such a way that the total diameter of the moving robot 100 and the conveyance object 613 does not exceed the diameter in movement                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            .
                        
                    ” – This indicates that the arm part 120 is extended to grasp the conveyance object prior to folding it); 
commanding the robot to cease operation in the autonomous work mode in the first work area (Fig. 3, [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622. Then the moving robot 100 folds the arm part 120 in such a way that the total diameter of the moving robot 100 and the conveyance object 613 does not exceed the diameter in movement                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            …
                        
                     After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles, and then ends the execution of the task.”); and 
commanding the robot to operate in a travel mode ([0063], “After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles”) to move from the first work area to a second work area, wherein in the travel mode, stowing the articulated arm in a stowed state and moving in a statically-balanced travel pose (Fig. 5, [0045], “Specifically, as shown in FIG. 5, even in a state in which the arm part 120 is grasping the conveyance object 613, it is required to contract the arm part 120 when the cart moves in such a way that the whole body of the moving robot 100 is within a columnar space having the height                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and the diameter                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    .”; [0063], “Then the moving robot 100 folds the arm part 120 in such a way that the total diameter of the moving robot 100 and the conveyance object 613 does not exceed the diameter in movement                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            …
                        
                     After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles, and then ends the execution of the task.”).
Asahara discloses the claimed limitations as discussed above except for commanding the robot to travel from the first work area to a second work area. However, Asahara further discloses a plurality of task programs that can be prepared in advance for the robot to perform (see para. [0042]) and the robot exits the first work area after completing task in the first work area (para. [0042], “a task of entering the work area 601 from the entrance/exit 603, moving while avoiding the table 611, grasping a conveyance object 613 placed on the shelf 612, and going back to the entrance/exit 603 is given to the moving robot 100.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to command the robot to travel to a second area, in order to complete a next task in the second area as assigned by a user. 

8.	Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara, in view of Tian et al. (US 2016/0325432 A1).
a.	Regarding claim 3 and similarly cited claim 13, Asahara further teaches wherein the autonomous work mode causes the robot to: 
identify a box ([0062], [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622…When the operation amount of the arm part 120 has reached 20 m before this operation is completed, the moving robot 100 executes the termination processing program 243 at this stage.”); 
engage the box with the articulated arm for transport ([0063], “operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622.”); and 
transport the box to a destination ([0063], “After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles”).
Asahara fails to specifically teach identifying the box within a range of motion of the articulated arm. 
However, in the same field of endeavor, Tian teaches identifying a box within a range of motion of the articulated arm ([0003], “The processors may determine or predict a presence of an external object within a manipulation range of the manipulation arm using the data acquired by the one or more area sensors. The processors may respond to a determination of the external body being, or being predicted to be, within the manipulation range by controlling one or more of the manipulation arm or the manipulation platform.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to identifying a box within a range of motion of the articulated arm, as taught by Tian. Such modification allows the robot to efficiently pick up the box without posing dangers to surrounding beings. 

b.	Regarding claim 4 and similarly cited claim 14, Asahara further teaches wherein the operations further comprise commanding the robot to operate in the autonomous work mode in response to detecting that the robot is proximate to at least one of a stack of boxes or box conveyor ([0062], [0063], “The moving robot 100 finds the conveyance object 613 from the shelf 612, operates the arm part 120, and grasps the conveyance object 613 at the grasping/working point 622…When the operation amount of the arm part 120 has reached 20 m before this operation is completed, the moving robot 100 executes the termination processing program 243 at this stage.”).
Yet, Asahara fails to specifically teach detecting the at least one of a stack of boxes or box conveyer within a range of motion of the articulated arm.
However, in the same field of endeavor, Tian teaches detecting one of a stack of boxes within a range of motion of the articulated arm ([0003], “The processors may determine or predict a presence of an external object within a manipulation range of the manipulation arm using the data acquired by the one or more area sensors. The processors may respond to a determination of the external body being, or being predicted to be, within the manipulation range by controlling one or more of the manipulation arm or the manipulation platform.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to detecting a box within a range of motion of the articulated arm, as taught by Tian. Such modification allows the robot to efficiently pick up the box without posing dangers to surrounding beings. 

9.	Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara, in view of Hutcheson et al. (US 2008/0105481 A1).
a.	Regarding claim 5 and similarly cited claim 15, Asahara fails to specifically teach wherein the articulated arm lowers a center of mass for the robot along a gravitational axis of the robot while in the stowed state.
However, in the same field of endeavor, Hutcheson teaches wherein the articulated arm lowers a center of mass for the robot along a gravitational axis of the robot while in the stowed state ([0015], “Accordingly, the proposed reconfigurable robot has a low center of mass, statically stable mode and a high center of mass, balancing mode. The robot can switch between modes by use of drive wheels and actuated joints. A control system autonomously changes between the modes and also provides balance when in the balancing mode. The robot is capable of transporting various payloads, including camera and weapon systems on a turret. The four-wheel low profile mode allows the robot to move quickly and stably, much like a traditional wheeled vehicle. The two-wheel high profile mode allows the robot to place its camera or weapon system at a high perch, thereby seeing over obstacles.”; Fig. 6 shows a transition between a low center of mass configuration as shown in Fig. 6a to a high center of mass configuration as shown in Fig. 6b, wherein when the front part 240 of the robot is lowered for full traveling, , the center of mass of the robot is lowered in the direction of gravity/along the gravitational axis as seen in Fig. 6.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to lower the center of mass along a gravitational axis when the articulated arm is lowered, as taught by Hutcheson. Such modification provides stability and balance to the robot when operating in certain configuration, as suggested by Hutcheson.  

b.	Regarding claim 10 and similarly cited claim 20, Asahara fails to specifically teach wherein the robot has a center of mass, the center of mass disposed further away from a work surface supporting the robot when the robot operates in the autonomous work mode than when the robot operates in the travel mode. 
However, in the same field of endeavor, Hutcheson teaches wherein the robot has a center of mass ([0009], “The present invention comprises a robotic vehicle capable of transitioning from a low Center of Mass (“low-COM”) configuration to a high Center of Mass (“high-COM”) configuration”), the center of mass disposed further away from a work surface supporting the robot when the robot operates in the autonomous work mode (Fig. 6b, [0014], “a rear-only drive mode using only the rear drive mechanism when operating in the high Center of Mass configuration”) than when the robot operates in the travel mode (Fig. 6a, [0014], “a combined drive mode using the front and rear drive mechanisms in combination when operating in the low Center of Mass configuration”’; [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to dispose the center of mass further away from the work surface when the robot operates in the autonomous work mode than when the robot operates in the travel mode (see the rejection of claim 1 above for teachings of limitations of “autonomous work mode” and “travel mode” in Asahara), as taught by Hutcheson. Such modification provides stability and balance to the robot when operating in certain configuration, as suggested by Hutcheson.  

10.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Asahara, in view of Brisson (US 2017/0095301 A1).
a.	Regarding claim 7 and similarly cited claim 17, Asahara further teaches wherein the travel mode causes the robot to actuate an actuator associated with the articulated arm to hold within a range of motion (Fig. 5, [0045], “Specifically, as shown in FIG. 5, even in a state in which the arm part 120 is grasping the conveyance object 613, it is required to contract the arm part 120 when the cart moves in such a way that the whole body of the moving robot 100 is within a columnar space having the height                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and the diameter                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    .”; [0063], “Then the moving robot 100 folds the arm part 120 in such a way that the total diameter of the moving robot 100 and the conveyance object 613 does not exceed the diameter in movement                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                            …
                        
                     After the moving robot 100 completes the grasping operation, the moving robot 100 goes back to the moving start point 621 via the path P again while avoiding obstacles, and then ends the execution of the task.”).
Asahara does not specifically teach actuating the actuator associated with a joint of the articulated arm to hold the joint at an end of motion of a range of motion corresponding to the joint. 
However, in the same field of endeavor, Brisson teaches actuating the actuator associated with a joint of the articulated arm to hold the joint at an end of motion of a range of motion (joint range-of-motion (ROM) limit) corresponding to the joint ([0093]-[0095] disclose joints of the manipulator are locked at respective joint ROM limit, and unlocked when move the tool tip toward a desired goal position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to hold the joint of the articulated arm at an end of motion of a range of motion corresponding to the joint, as taught by Brisson. Such modification limits amount of movement of the manipulator arm when traveling and provides improved, more predictable movement of the manipulator. 

b.	Regarding claim 8 and similarly cited claim 18, Asahara further teaches wherein the travel mode causes the robot to lock the articulated arm (Fig. 5, [0045], “Specifically, as shown in FIG. 5, even in a state in which the arm part 120 is grasping the conveyance object 613, it is required to contract the arm part 120 when the cart moves in such a way that the whole body of the moving robot 100 is within a columnar space having the height                         
                            
                                
                                    H
                                
                                
                                    0
                                
                            
                        
                     and the diameter                         
                            
                                
                                    R
                                
                                
                                    0
                                
                            
                        
                    .” – The arm part 120 is locked within a height and diameter specified in Fig. 5). 
Asahara does not explicitly teach software lock a joint of the articulated arm. 
However, Brisson teaches software locking a joint of the articulated arm ([0046], “In other embodiments, the system may utilize software to achieve a remote center, such as described in U.S. Pat. No. 8,004,229, the entire contents of which are incorporated herein by reference. In a system having a software remote center, the processor calculates movement of the joints so as to pivot an intermediate portion of the instrument shaft about a calculated pivot point, as opposed to a pivot point defined by a mechanical constraint. By having the capability to compute software pivot points, different modes characterized by the compliance or stiffness of the system can be selectively implemented.”; [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to software lock a joint of the articulated arm, as taught by Brisson, in order to prevent remaining joints from relying on the movement of the locked joints in a case that mechanical lock is used to lock the joints.   

11.	Claims 9 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Asahara, in view of Setrakian et al. (US 2013/0325182 A1).
a.	Regarding claim 9 and similarly cited claim 19, Asahara fails to specifically teach wherein, when the articulated arm is in the stowed state, one or more actuators of the articulated arm are disabled. 
However, in the same field of endeavor, Setrakian teaches wherein, when the articulated arm is in the stowed state, one or more actuators of the articulated arm are disabled (Fig. 2A, [0037], “At this time, all the components of the arm module 50, e.g., the arms 80a, 80b, the camera module 130, and the tool rack 142, are in a stowed position to prevent damage thereto (see FIG. 2A).”; [0039], “More specifically, the pedals 213 can be operated to move the components of the arm module 50, e.g., the arms 80a, 80b, the camera module 150, and/or the tool rack 140, between the stowed position and the deployed position.”; [0049], “Therefore, commands sent by the pedals 213 and manipulating arms 215 are passed through the host robot 200 and into the arm module 50 where they are used to operate the arm(s) 80a, 80b. Accordingly, the switch 217 in this construction has a first condition in which the gripping arm 210 moves the stationary, unactuated arm(s) 80a, 80b of the arm module 50 in response to user movement of the manipulator arms 215” – Para. [0049] indicates that when arms 80a, 80b of the arm module 50 are not in used/in a stowed state, the actuators of the arms 80a, 80b are unactuated/disabled.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Asahara to disable actuators of the articulated arm when the articulated arm is in the stowed state, as taught by Setrakian. Such modification prevents damages to the articulated arm and to the surrounding environment of the robot. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-Tzvi (US 2011/0040427 A1) – Hybrid Mobile Robot
Ohm et al. (US 2019/0168391 A1) – Unmanned Ground Vehicle with Compact Manipulator Stowing
Mozeika et al. (US 2013/0152724 A1) – Inflatable Robots, Robotic Components and Assemblies and Methods Including The Same 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664